DETAILED ACTION
This communication is a response to the Amendment filed March 2, 2021.  Claims 1-15 are currently pending.
The rejections of claims 14 and 15 under 35 USC 112 set forth in the Office Action dated December 3, 2020 are WITHDRAWN due to Applicant’s responsive amendments.
The rejections of claims 1-15 under 35 USC 103 set forth in the December 3 Office Action are WITHDRAWN due to Applicant’s adding subject matter not taught by the relied-upon prior art reference.
Claims 1-15 are newly REJECTED for the reasons set forth below.
Because the new grounds of rejection are necessitated by amendment, this action is final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. (US 6,187,866) in view of Gnanakumar et al., “MgCl2·6CH3OH: A Simple Molecular Adduct and Its Influence As a Porous Support for Olefin Polymerization,” ACS Catal. 2013, 3, 303-311, and Costa et al. (US 5,206,198).
Regarding claims 1-7, 9, 10, and 12, Jorgensen teaches a process for producing an activated catalyst precursor with the following steps:
Producing a spray dried solid catalyst component comprising THF, magnesium, and TiCl4.  (Ex. 1, col. 12, line 47 – col. 13, line 20.)
Contacting that spray dried solid catalyst component with tri-n-hexyl aluminum in a mineral oil solution.  (Ex. 1, col. 13, lines 31-38.)  (This step corresponds to step (a) of claim 1.)
Contacting the product formed from the contacting of the catalyst component with TnHA with a solution of diethyl aluminum chloride, thereby forming an activated catalyst.  (Ex. 1, col. 13, lines 38-43.)  (This step corresponds to step (b) of claim 1.)

Jorgensen further teaches that the molar ratio of the sum of the aluminum compounds (ii) and (iii) to THF is 0.75:1 (see col. 13, lines 45-46), which is outside the ranges recited in claims 1 and 7.  However, Jorgensen more generally teaches a molar ratio of the sum of the aluminum compounds (ii) and (iii) to electron donor of about 0.1:1 to about 1:1 (see col. 6, lines 57-59), which encompasses the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Jorgensen.
The difference between Jorgensen and the present claims is that Jorgensen is silent as to the porosity of the solid catalyst component.  However, the porosity of the solid catalyst component contributes to the properties of the resulting polymer.  (Gnanakumar, p. 303 (“Another benefit from a polymer product point of view is that, by controlling the porosity and morphology of the catalyst particle, we can tune the properties of the polymers obtained.”).)  In particular, increasing the porosity of the catalyst increases the porosity of the resulting polymer, which allows for greater incorporation of elastomers into a polymer blend without adhesion issues.  (Costa, col. 7, lines 41-46.)  Thus, the porosity of the catalyst component would be considered a result effective variable by one of ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed porosity cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the porosity of the catalyst component to achieve the desired polymer porosity, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (See MPEP 2144.05(b).)


Regarding claim 8, as discussed above, in Example 1, Jorgensen teaches that the molar ratio of aluminum compounds (iii):(ii) is 2.0 and that the molar ratio of the sum of aluminum compounds to THF is 0.75.  Both of these ranges are outside the claimed ranges.  However, Jorgensen more generally teaches a molar ratio of aluminum compounds of about 1:1 to 6:1 (iii:ii) (see col. 6, lines 19-20) – which encompasses the claimed range – as well as a molar ratio of the sum of the aluminum compounds (ii) and (iii) to electron donor of about 0.1:1 to about 1:1 (see col. 6, lines 57-59) – which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Jorgensen.

Regarding claim 11, Jorgensen teaches that each aluminum is added, and the mixture held, for a period of time between 1 and 4 hours.  (Ex. 1, col. 13, lines 32-43.)  Jorgensen is silent as to the temperature of the addition.  Because a high or low temperature would likely be noted, it is reasonable to infer that the additions occur at room temperature, which is within the claimed ranges.  

Regarding claim 13, the solid catalyst component of Example 1 of Jorgensen has a Mg content of 6.3 wt.%, a Ti content of 2.5 wt.%, and a THF content of 25-29 wt.%.  (col. 13, lines 21-23.)  The THF/Ti molar ratio is 6.5-7.7:1, which is within the claimed range.  The Mg/Ti molar ratio is 4.8, which is lower than the claimed range.  However, Jorgensen more generally teaches a Mg/Ti molar ratio of 0.5 to 56, which encompasses the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Jorgensen.

Regarding claims 14 and 15, Jorgensen teaches the gas phase polymerization of ethylene and 1-hexene, wherein the olefin monomers are contacted with a catalyst system comprising the catalyst discussed above and trimethylaluminum (co-catalyst).  (Ex. 1, col. 13, lines 50-67.)

Response to Arguments
Applicant makes two arguments to support its assertion that claims 1-15 are allowable:
Applicant:  Jorgensen does not teach the porosity of the catalyst component.  (Remarks, p. 5.)
Office:  The Office agrees, but this argument is moot for the reasons set forth above in paragraph 8.  (Porosity is a result effective variable that controls the porosity of the resulting polymer.  As such, one of ordinary skill would optimize the porosity of the catalyst component to achieve the desired polymer porosity.)

Applicant:  The claimed Al(ii)+Al(iii)/ether ratio in the range of 0.30 to 0.55 leads to an unexpected increase of activity and polymer bulk density.  (Remarks, p. 5.)  Thus, the claimed range is critical.
Office:  The examiner disagrees.  Applicant relies on the data presented in Table 1 to support its argument that the claimed range is critical.  As an initial observation, it does not appear that Table 1 provides any data as to catalyst activity.
In addition, Applicant has not provided sufficient data showing that either the upper or lower limit is critical.  As to the lower limit of 0.30, the lowest ratio in the Examples of Table 1 is 0.38 (Ex. 2), which is well above the claimed lower limit.  Further, Applicant has provided no examples below the lower limit to show that polymer bulk density is reduced or otherwise changed below the lower limit.  Thus, Applicant has not shown the criticality of the lower limit.
Similarly, Applicant has provided insufficient data supporting its position that the upper limit is critical.  Presumably, Applicant relies on a comparison of Examples 2 and 3 to show the criticality of 0.55 as an upper limit.  However, the closest ratio within the claimed range is 0.46, which is well below the claimed upper limit.  The examiner believes that the ratio of Example 3 (0.60) is close enough to show a difference above the upper limit, but the currently-provided data does not show that 0.55 is critical (as opposed to 0.52 or 0.50 or 0.48).  Thus, Applicant has not shown the criticality of the upper limit.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763